Third District Court of Appeal
                               State of Florida

                     Opinion filed September 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1291
                       Lower Tribunal No. 19-17316
                          ________________


                         Cherry Bekaert, LLP,
                                  Appellant,

                                     vs.

                               David Joffe,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Mark Blumstein, Judge.

      Kogan Law P.A., and Lyudmila Kogan (Hallandale Beach), for
appellant.

      Law Offices of Oscar Syger, P.A., and Oscar Syger (Boca Raton), for
appellee.


Before EMAS, LOGUE, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.